Citation Nr: 1340439	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  05-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include reactive depression. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to October 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part, denied the Veteran's request to reopen a previously denied claim for service connection for psychiatric disability.  In a November 2009 rating decision, the RO denied entitlement to a TDIU. 

In an October 2007 decision, the Board denied reopening of the claim for service connection for psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and that issue was remanded to the Board in a March 2009 Court order. 

In a November 2009 decision, the Board determined that new and material evidence had been received to reopen the claim for service connection for a psychiatric disability.  The issue was remanded for additional development and adjudication 
on the merits.  Both issues were remanded in December 2012 for additional development.  The case is once again before the Board.  In August 2013, the Board received the Veteran's waiver of agency of original jurisdiction review of the additional medical evidence he filed with the Board.  


FINDINGS OF FACT

1.  The Veteran's personality disorders are congenital or developmental defects, and the most probative evidence indicates that a current acquired psychiatric disorder is not related to service.

2.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training, and work experience.

CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2013).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Board finds that appropriate VCAA notice was provided in August 2004 and March 2006 letters regarding the service connection claim, and in an August 2009 letter for the TDIU claim.  The notices addressed what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The case was last adjudicated in February 2013.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim for service connection.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues 
and suggest the submission of evidence that may have been overlooked.  Here, during the September 2006 Board hearing, the VLJ identified the issues and the representative and the VLJ asked questions relevant to the criteria for establishing service connection.  The Veteran testified concerning his in-service complaints 
and post service treatment and symptoms.  Neither the Veteran nor any of his representatives have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include on appeal to the Court.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony pertinent to the claim.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

As to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, hearing testimony, and VA examination reports. 

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, while the appeal was in remand status his service personnel records were obtained.  Likewise, VA examinations and/or medical opinions 
were obtained in June 2010, February 2012, March 2012, and February 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on 
his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection Claim

The Veteran contends that he suffers from an acquired psychiatric disorder that was either incurred in or aggravated by his military service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2013); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  In this regard, a temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

For purposes of entitlement to VA benefits, the law provides that a congenital or developmental defect, which includes personality disorders, is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for a congenital or development defect as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In January 1962, the Veteran completed a report of medical history for entrance into service.  He marked yes for history of nervous trouble of any sort.  In the comment section of the medical history report, the examiner noted, "Insomnia, not severe, nervousness - not severe."  On the report of the January 1962 medical examination, the examiner left both normal and abnormal blank and unmarked for the Veteran's psychiatric system.  The examiner certified that the Veteran was qualified for enlistment.  In December 1962, the Veteran sought outpatient treatment for a skin disorder and a nervous condition.  The clinician noted that the Veteran was worried and anxious about personal problems.  In a September 1963 medical history, the Veteran marked yes for history of nervous trouble, depression or excessive worry, and frequent trouble sleeping.  In a September 1963 service separation examination, the examiner marked normal for the Veteran's psychiatric condition.

The Veteran's service personnel records reveal that in September 1963 the Veteran received his final physical examination and that there were no disqualifying mental or physical defects to warrant disposition through medical channels.  The Veteran had a mental hygiene consultation on September 11, 1963.  The mental hygiene service stated that there were no disqualifying mental defects to warrant disposition through medical channels, that the Veteran was and is mentally responsible, both to distinguish right from wrong and to adhere to the right, and has the mental capacity to understand and participate in board proceedings.  It was noted the Veteran's diagnosis was, "Emotional Instability Reaction, manifested by immaturity, poor judgment, will no doubt act out, hostile, and motivation is for patient's gains (manipulator)."  Separation was recommended. 

Private hospital records following service show that the Veteran was seen for mental health counseling in June 1966, and for a psychiatric examination in October 1966.  In October 1966, the Veteran stated that he was depressed, wanted to kill himself, and needed to be in the hospital.  The examiner noted that the Veteran presented as immature and dependent.

The Veteran had VA inpatient mental health treatment from October 1966 to January 1967.  The Veteran relayed a history of very unreliable work attendance before service, a court martial and a suicide attempt during service, and marital problems and suicide attempts since service.  The treating physician reported that the Veteran appeared quite anxious, and that his behavior was manipulative and occasionally hostile.  The treating physician provided diagnoses of passive-aggressive personality and emotionally unstable personality.

In November 1972, the Veteran was admitted for VA treatment of epigastric pain, diagnosed as peptic ulcer disease and hiatal hernia.  During the hospitalization, the Veteran reportedly complained extensively about minor matters.  The physician reviewed the records of the Veteran's 1966-67 VA psychiatric hospitalization.  Diagnoses at discharge from the 1972 treatment included passive aggressive personality disorder, aggressive type.

In August 2004, the Veteran had a VA mental health consultation.  The Veteran related mental or emotional disorder symptoms including mood swings, impatience, irritability, impaired concentration, and intolerance for authority.  He reported that during his service, a commander who supervised his unit was so severely verbally abusive that the Veteran attempted suicide and another man committed suicide.  He also stated that a head injury he suffered on diving into a pool in June 1961 (prior to service) led him to be less friendly and more confrontational in interactions with others.  He reported a long history of heavy alcohol use.  The examiner provided diagnoses of depressive disorder, not otherwise specified, and posttraumatic stress disorder (PTSD).

The Veteran's sister wrote a letter that she dated in August 2004, and the RO stamped as received in October 2005.  The sister stated that before the Veteran's discharge from service he developed mood swings and depression and that he continued to experience such.  In November 2005, the Veteran wrote that during his service he was treated for depression.  In another letter, which the RO stamped as received in March 2006, the Veteran's sister wrote that she was aware at the time of the Veteran's VA inpatient mental health treatment in the 1960s.  

In the September 2006 hearing, the Veteran reported that during service he went to sick call because of his depression.  He stated that service practitioners did not treat his depression.  He indicated that he had VA inpatient mental health treatment after his separation from service.  He reported that his depression during service was caused by a commander who was abusive to the servicemen.  He stated that one or more servicemen in that company attempted or committed suicide because of the behavior of the commander.

In July 2009, private psychologist J.R.M., Ph.D., evaluated the Veteran.  The Veteran reported that he did not have psychological trauma prior to service, that he had serious emotional and cognitive difficulties during service, and that he had emotional problems and heavy alcohol use after service.  He attributed his current psychological problems to events during his service.  He stated that during service a commanding officer created such pressure that one man committed suicide.  The Veteran reported that his own reactions to the pressure were depression and a skin disorder characterized by hives.  He stated that his depression continued after service and through the present.  The current problems he described included depression, irritability, sleep disturbance, suicidal thoughts, fatigue, and a tendency to feel overwhelmed by even minor difficulties.  Psychological testing showed evidence of moderate depression and significant distress and maladjustment.  Dr. M. assigned a current diagnosis of dysthymia.  Dr. M. concluded that the Veteran experienced stress and had depression during service, and that the depression continued after service and through the present.

In records of VA outpatient treatment of the Veteran starting in 2007, the list of his ongoing conditions includes depression and in 2012 it shows that he was diagnosed with depression after a psychiatric examination.  These VA treatment records do not show, however, his ever being given a confirmed diagnosis of PTSD.

The Veteran underwent VA examinations in June 2010, February 2012, and February 2013.  All the VA examiners diagnosed the Veteran with a passive-aggressive personality disorder.  The June 2010 VA examiner opined that the personality disorder symptoms preceded service and that the Veteran does not have an acquired psychiatric disorder that appears to be related to service.  Likewise, in February 2013 the VA examiner opined that he could not find sufficient evidence to state that the Veteran's depression began during his time in the military.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Upon review of the record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  

As an initial matter, the Board notes the Veteran has been diagnosed in service, following service, and on all recent VA examinations as suffering from a personality disorder.  Most recently, the diagnosis was passive-aggressive personality disorder.  However, a personality disorder is not a disability for which service connection can be established.  See 38 C.F.R. § 3.303(c), 4.9.  Thus, service connection for a personality disorder must be denied.

The Veteran has also been diagnosed with depression or dysthymia at times during the course of the claim.  However, the most probative evidence is against a finding that such conditions are related to his military service.  

While the Veteran alleges he suffered from depression during service, the Veteran was not diagnosed with a depressive disorder during service.  Rather, after a mental evaluation, he was diagnosed with a personality disorder.  Following service, his hospitalization for psychiatric problems again culminated in a diagnosis of personality disorder.  The VA examiners did not find the Veteran to be suffering from depression.  When asked if the diagnosis of depression in the VA treatment records was likely a misdiagnosis, the February 2013 examiner stated that the Veteran likely does have some depression, but that the evidence does not show that the Veteran's depressive disorder began during service.  

In a 2009 report, Dr. M. detailed the history reported by the Veteran.  Dr. M. noted the Veteran presented with complaints of clinically significant depression which the Veteran attributed to stressors and trauma he experienced in the military.  It was stated that "[h]is symptoms during his active duty included depressed mood and a skin disorder which was most likely stress induced and which cleared up following his discharge.  However, he continued to experience depression and this continues current.  Dr. M. diagnosed dysthymia.  The Board notes that Dr. M. did not actually provide a nexus opinion linking the diagnosed dysthymia to service.  Rather, he merely reported the Veteran's self report of continuity of symptoms.  

The Board finds that Dr. M.'s report is entitled to limited probative weight as the statement was not based on the complete factual picture.  As noted above, the Veteran was not diagnosed with depression during service or for decades thereafter.  Rather, his subjective complaints were diagnosed in service and the years following service as a personality disorder.  Indeed, his first presentation for treatment on October 12, 1966 noted a diagnosis of reactive depression with a passive aggressive personality disorder.  However, following a 2 1/2 month hospitalization beginning 8 days later, he was ultimately diagnosed as having a personality disorder.  

Moreover, the Veteran's reported history concerning the events in service is of questionable reliability.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this regard, the Board notes that the Veteran's January 1967 psychiatric hospitalization discharge summary reported that he "attempt[s] to manipulate every situation to suit his mood."  Similarly, the June 2010 VA examiner opined, after noting that the history that the Veteran provided regarding his separation from military service was "quite different" than what was found in his service personnel records, opined that he ". . . has a continuous history of manipulating circumstances to get what he wants . . ." and had "questionable credibility."  Moreover, while the Veteran told Dr. M. that he did not have psychological trauma prior to service, in his statements to VA he alleged, on occasion, that he injured his head diving into a pool before service and that he had behavioral changes following this accident (see e.g., VA treatment record dated in August 2004).  In yet other statements to VA, the Veteran changed his story and reported that this pool accident occurred while on active duty (see e.g., September 2006 personal hearing transcript, p. 8; June 2010 VA examination report; and December 2009 statement in support of claim).  However, his service treatment records are negative for documentation of any pool accident.  Furthermore, Dr. M. also reported that the Veteran's MMPI-2 psychiatric testing revealed that his validity scale scores reflected an inconsistent response pattern.  Similarly, the February 2012 VA examiner opined that Dr. M.'s MMPI-2 testing appeared to be questionable.  Additionally, even the Veteran reported that he had a "big problem remembering names and places and . . . things in the military" on his June 2010 VA examination.  Moreover, while the Veteran now alleges that a soldier in his unit committed suicide from the pressure, there was no mention of such event in the treatment records in the decade following service. 

In short, the Board does not find the Veteran to be a reliable or credible historian.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence);  see also Caluza, 7 Vet. App. at 511 ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Thus, his allegations of traumatic events in service, such as the soldier's suicide, as well as his unsubstantiated allegations of a suicide attempt in service or a head injury from diving into a pool during service cannot serve as the basis for any opinion linking his claimed acquired psychiatric disorder to service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  

The Board acknowledges the Veteran's allegations of suffering from depression in service and his sister's statement that he developed mood swings and depression in service and that he continued to experience such.  However, there is no indication that they have specialized training such that they are competent to diagnose psychiatric disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, subjective symptoms such as feeling depressed or anxious can be attributable to various disorders, but whether such symptoms represent a diagnosed psychiatric disorder or personality disorder is a matter that requires medical expertise.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to a current acquired psychiatric disorder is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's and his sister's own opinions regarding the diagnosis and etiology of his current psychiatric symptoms are not competent medical evidence.

In summary, the most probative evidence diagnoses the Veteran with a personality disorder, which is not a disability for which service connection can be established.  Moreover, with respect to the diagnoses of dysthymia and depressive disorder noted in the medical evidence, the most probative evidence indicates such disorder is not related to the Veteran's military service.  Further, a psychosis was not shown within a year following the Veteran's discharge from service.  

As a final matter, the Board also notes that the evidence has raised the possibility that the Veteran had a nervous condition prior to service.  However, even if the Veteran did have a preexisting acquired psychiatric disorder, as noted above, the preponderance of the evidence does not show that there is a link between a current acquired psychiatric disability and his period of service.  As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  Thus, absent competent evidence of a link between a current acquired psychiatric disability and service, there is no basis to establish service connection and further analysis as to the possible preexisting nature of an acquired psychiatric disorder is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  VA must consider, the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The Veteran is service-connected for the following disabilities: residuals of a left wrist fracture rated as 10 percent disabling and hemorrhoids rated as non compensable.  The combined evaluation is 10 percent.  The Veteran's service connected disabilities do not meet the schedular threshold of 38 C.F.R. § 4.16(a).  However, when the schedular threshold of 38 C.F.R. § 4.16(a) is not met, a TDIU on extraschedular basis may be considered under 38 C.F.R. § 4.16(b).

In his formal claim for TDIU, received in November 2009, the Veteran reported having worked shoeing horses until November 1992.  He reported that his service-connected left wrist disability and nonservice-connected depression prevented him from working and he had not worked since November 1992.  He also reported his education level as two years of high school.  In a subsequent November 2009 statement, the Veteran also report working for one year in 1992, as a carpenter and thereafter being self-employed shoeing horses.  He also reported that his service connected disabilities prevented him from continuing his employment.  

The Veteran was afforded a VA joints examination in December 2009.  At that time, he reported that he had to quit his job as a blacksmith because of problems using his left hand because of his wrist pain - especially with hammering and with other repetitive motions.  He also reported that he occasionally wears a brace.  On examination, the left wrist was not enlarged, the left hand had grip strength equal to the right, and there was no left wrist instability.  However, the left wrist was tender to manipulation with some lost motion but no weakness, fatigability, or loss of endurance with motion.  X-rays showed stable degenerative joint disease. 

In a March 2010 VA treatment record, the Veteran reported that he was not working because of his back. 

The Veteran was afforded VA hemorrhoids and left wrist examinations in March 2012.  As to the hemorrhoids, it was reported that the examination did not reveal any findings, signs, or symptoms.  As to employability, after a review of the record on appeal and an examination of the Veteran, it was opined that neither disability impacted his ability to work.  As to his left wrist disability, it was also opined that it does not prohibit employability and his only limitation would be working in a job that required repetitive flexion and extension.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected left wrist and hemorrhoid disabilities do not prevent him for obtaining and maintaining substantially gainful employment consistent with his education level.  Neither examiner found that the Veteran's left wrist disability would render him unemployable, and the 2012 examiner noted his employability was not impacted by hemorrhoids.  The Board acknowledges that the Veteran's ability to shoe horses and do some carpentry work may be limited by his left wrist.  However, the Veteran is right hand dominant, and would still be able to perform work involving writing, driving, etc.  

In this case, the Board finds that the preponderance of the probative evidence is against a finding that the Veteran's service-connected disabilities, without regard to age or nonservice-connected disabilities, render him unable to obtain or maintain gainful employment.  Accordingly, entitlement to TDIU is denied. 

Because the most probative evidence of record is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include reactive depression is denied. 

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


